08-3823-cv
           In re Air Crash Near Peixoto De Azeveda, Brazil, on September 29, 2006

                                    UNITED STATES COURT OF APPEALS
                                          F OR T HE S ECOND C IRCUIT

                                             AMENDED SUMMARY ORDER
R ULINGS   BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT .    C ITATION TO SUMMARY ORDERS FILED AFTER J ANUARY 1, 2007,
IS PERMITTED AND IS GOVERNED BY THIS COURT ’ S    L OCAL R ULE 32.1 AND F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1. I N A
BRIEF OR OTHER PAPER IN WHICH A   LITIGANT CITES A SUMMARY ORDER , IN EACH PARAGRAPH IN WHICH A CITATION APPEARS , AT LEAST
ONE CITATION MUST EITHER BE TO    THE F EDERAL A PPENDIX OR BE ACCOMPANIED BY THE NOTATION : “( SUMMARY ORDER ).” A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS
CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE SUMMA RY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH
IS PUBLICLY ACCES SI BLE WITHOUT PAYMENT OF FEE    ( SUCH   AS THE DATABASE AVAILABLE AT HTTP :// WWW . CA 2. USCOURTS . GOV /).
IF   NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE ORDER ON SUCH A DATABASE , THE CITATION MUST INCLUDE REFERENCE
TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED .



                At a stated Term of the United States Court of                                         Appeals
           for the Second Circuit, held at the Daniel Patrick                                         Moynihan
           United States Courthouse, 500 Pearl Street, in the                                         City of
           New York, on the 16 th day of December, two thousand                                       and
           nine.

           Present: JOSEPH M. McLAUGHLIN,
                    PIERRE N. LEVAL,
                    RICHARD C. WESLEY,
                                  Circuit Judges.
           ________________________________________________

           LLERAS, ET AL., 06 Civ. 6083; DE SOUZA LEMOS,
           07 Civ. 2031; ABREU, 07 Civ. 2585; SWENSSON DE
           MATTOS, 07 Civ. 2590; DA SILVA, 07 Civ. 2975;
           RODRIGUES, 07 Civ. 2976; RODRIGUES, 07 Civ. 2977;
           FALCAO, 07 Civ. 2978; BONAROSKI, 07 Civ. 2981;
           ACKER, 07 Civ. 2982; SILVA, 07 Civ. 2986; AZEVEDO,
           07 Civ. 2987; RODRIGUES, 07 Civ. 2989; RODRIGUES,
           07 Civ. 2990; RODRIGUES, 07 Civ. 2997; CALANDRINI,
           07 Civ. 2996; QUEIROZ, BARRETO, 07 Civ. 3005;
           07 Civ. 2999; LINS, 07 Civ. 3004; BATALHA,
           07 Civ. 3012; MICHEL, 07 Civ. 3016; GUIDI,
           07 Civ. 3017; CALANDRINI, 07 Civ. 3018; CUSTODIO,
           07 Civ. 3019; AMORIM, 07 Civ. 3023; BRESSAN,
           07 Civ. 3025; MURTA, 07 Civ. 3026; PANIZZI,


                                                                1
07 Civ. 3027; FREIXO, ET AL., 07 Civ. 2979; TORRES,
07 Civ. 3039; SABELLI, 07 Civ. 3030; LAGES,
07 Civ. 3031; ARRUDA, 07 Civ. 3032; ASSIS,
07 Civ. 3035; COLOGNESE, 07 Civ. 3041; REIS,
07 Civ. 3042; CARVALHO, 07 Civ. 3038; RICKLI,
07 Civ. 3911; SILVA, 07 Civ. 4403; PEREIRA,
07 Civ. 4404, SALVINI, 07 Civ. 4405; BARRETO,
07 Civ. 4406; NUNES, 07 Civ. 4407; CELESTINO
DE SOUZA, 08 Civ. 0064; DA SILVA, 08 Civ. 1217;
SOUZA, ET AL., 08 Civ. 0477,
                  Plaintiffs-Appellants,

HANCOCK, 07 Civ. 2587; NOE, 07 Civ. 2984; SILVA,
07 Civ. 3013; LUCIA MARIA CARVALHO DE SAN GERALDI
DE FARIAS, 07 Civ. 3339; BRAULE, 07 Civ. 3000;
NETO, 07 Civ. 3002; MIRANDA, 07 Civ. 2586; RADESCA,
07 Civ. 2974; PADILHA, 07 Civ. 3007; MARTINS BARATO,
ET AL., 08 Civ. 2170; LIMA, 07 Civ. 3001; MACENA,
07 Civ. 3033; LESQUEVES, 07 Civ. 3014; DORIA, 07
Civ. 3022; GARCIA, 06 Civ. 5964; OLIVERIA, 07 Civ.
2995; BARBOSA, 07 Civ. 2998; CARVALHO, 07 Civ. 3003;
MACHADO, 07 Civ. 3015; ROSA, 07 Civ. 3010; NARANJO,
07 Civ. 3024; SANTOS, 07 Civ. 3040; GONCALVES, 07
Civ. 3029; LOPES, 07 Civ. 3340,
                  Plaintiffs,

                 - v. -                                    (08-3823-cv)

EXCELAIRE SERVICES INC., ET AL.; RAYTHEON COMPANY;
HONEYWELL INTERNATIONAL, INC.; AMAZON TECHNOLOGIES
COMPANY; EMBRAER AIRCRAFT CUSTOMER SERVICES, INC.;
AVIATION COMMUNICATIONS AND SURVEILLANCE SYSTEMS
LLC; JAN PAUL PALADINO; LOCKHEED MARTIN CORPORATION;
JOSEPH LEPORE,
                  Defendants-Appellees. *


     *
         The Judicial Panel on Multidistrict Litigation transferred all cases
filed in United States district courts arising from the subject crash to the
United States District Court for the Eastern District of New York. See 28
U.S.C. § 1407; In re Air Crash Near Peixoto de Azeveda, Brazil on Sept. 29,
2006, 493 F. Supp. 2d 1374 (Jud. Pan. Mult. Litig. 2007). District court
docket numbers are included in the caption for purposes of clarity. The Clerk

                                     2
__________________________________________________

Appearing for Appellants:           S TEPHEN F. R OSENTHAL, Podhurst
                                    Orseck, P.A., Miami, Florida
                                    (S TEVEN C RAIG M ARKS, R ICARDO M.
                                    M ARTINEZ-C ID, Podhurst Orseck,
                                    P.A., Miami, Florida; R OBERT L.
                                    P ARKS, Law Office of Robert L.
                                    Parks, P.L., Coral Gables,
                                    Florida; S TEVEN E. F INEMAN AND L EXI
                                    J. H AZAMN, Lieff, Cabraser,
                                    Heimann, & Bernstein LLP, New
                                    York, New York; C URTIS B.
                                    M INER, Colson Hicks Eidson, Coral
                                    Gables, Florida; M ICHAEL P. V ERNA,
                                    Bowles & Verna LLP, Walnut
                                    Creek, California; J AMES P.
                                    K REINDLER, Kreindler & Kreindler
                                    LLP, New York, New York, on the
                                    brief).

Appearing for Appellee
ExcelAire Service Inc.:             A NN T HORNTON F IELD, Cozen O’Connor,
                                    Philadelphia, Pennsylvania.

Appearing for Appellee
Honeywell International,
Inc:                                E RIN M. B OSMAN, Morrison &
                                    Foerster LLP, San Diego,
                                    California (D ON G. R USHING,
                                    Morrison & Foerster LLP, San
                                    Diego, California and Charles L.
                                    Kerr, Morrison & Foerster LLP,
                                    New York, New York, on the
                                    brief).

Appearing for Appellee
Raytheon Company:                   E DWIN J OHN U, Kirkland & Ellis
                                    LLP, Washington, DC (B RANT W.
                                    B ISHOP, M ICHAEL D. S HUMSKY, Kirkland



of the Court is directed to amend the official caption as set forth above.
                                      3
                               & Ellis LLP, Washington,
                               District of Columbia, on the
                               brief).

    Appearing for Appellee
    Aviation Communication
    & Surveillance Systems,
    LLP:                       R ALPH V INCENT P AGANO, Mendes &
                               Mount LLP, New York, New York.

    Appearing for Appellee
    Lockheed Martin
    Corporation:               C HRISTOPHER D. T HOMAS, B ENJAMIN R.
                               D WYER, Nixon Peabody LLP,
                               Rochester, New York.

    Appearing for Appellee
    Amazon Technologies
    Company:                   R ANDAL R. C RAFT, J R., A LAN D.
                               R EITZFELD, Holland & Knight LLP,
                               New York, New York.

    Appearing for Appellee
    Joseph Lepore:             J AMES A. G ALLAGHER, J R., Gallagher
                               Gossen Faller & Crowley, Garden
                               City, New York.

    Appearing for Appellee
    Jan Paladino:              G EORGE P. M CK EEGAN, McKeegan &
                               Shearer P.C., New York, New
                               York.

         Appeal from the United States District Court for the
    Eastern District of New York (Cogan, J.).


1       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

2   AND DECREED that the judgment of the United States District

3   Court for the Eastern District of New York be AFFIRMED.


                                 4
 1       This multi-district litigation involves wrongful death

 2   claims brought by surviving family members of passengers of

 3   Gol Linhas Inteligentes S.A. Boeing 737-800 Flight 1907,

 4   which crashed in the Amazon rainforest on September 29,

 5   2006, killing all on board.     Plaintiffs in this action are

 6   Brazilian citizens and residents.      The decedents they

 7   represent were also Brazilian citizens and residents at the

 8   time of their death.     Plaintiffs appeal the grant of a

 9   motion to dismiss on grounds of forum non conveniens,

10   entered on July 2, 2008.     In re Air Crash Near Peixoto De

11   Azeveda, Brazil, on Sept. 29, 2006, 574 F. Supp. 2d 272, 275

12   (E.D.N.Y. 2008).     We presume the parties’ familiarity with

13   the underlying facts, the procedural history of the case,

14   and the issues on appeal.

15       For substantially the reasons stated in the decision of

16   the district court, we affirm.      It is by now well-

17   established that “[t]he forum non conveniens determination

18   is committed to the sound discretion of the trial court.”

19   Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981).        We

20   will reverse “only when there has been a clear abuse of

21   discretion.”   Id.    When, as in this case, the “court has


                                     5
 1   considered all relevant public and private interest factors,

 2   and where its balancing of these factors is reasonable, its

 3   decision deserves substantial deference.”    Id.

 4       The district court properly determined the degree of

 5   deference owed to Plaintiffs’ choice of forum.     In re Air

 6   Crash Near Peixoto, 574 F. Supp. 2d at 282; see Iragorri v.

 7   United Techs. Corp., 274 F.3d 65, 71-72 (2d Cir. 2001).        The

 8   district court was well within its discretion in concluding

 9   that Brazil is an available and adequate alternative forum.

10   In re Air Crash Near Peixoto, 574 F. Supp. 2d at 284-85; see

11   Piper, 454 U.S. at 255 n.22.   Finally, the district court

12   thoroughly assessed the private and public interest factors

13   attending a forum non conveniens determination, and properly

14   found that “the important factors of lack of jurisdiction in

15   this forum over potentially liable parties and the lack of

16   compulsory process over witnesses and evidence in Brazil,

17   together with other considerations, swing the balance

18   sufficiently to make this forum genuinely inconvenient and a

19   Brazilian forum significantly preferable.”    In re Air Crash

20   Near Peixoto, 574 F. Supp. 2d at 289 (internal quotation

21   marks omitted); see also Iragorri, 274 F.3d at 73-75.


                                    6
 1       The district court made its dismissal on forum non

 2   conveniens grounds subject to several conditions enumerated

 3   in its opinion.   In re Air Crash Near Peixoto, 574 F. Supp.

 4   2d at 290.   In addition to those conditions, which remain

 5   operative, Defendants have agreed that the Pilot Defendants,

 6   Joseph Lepore and Jan Paul Paladino, will submit to

 7   videotaped depositions in the United States, and that

 8   Defendants will not object in Brazilian proceedings to the

 9   admissibility of those depositions on the basis of either

10   (1) the fact that the depositions were conducted in the

11   United States, or (2) the format of the testimony.

12       The Court has reviewed Plaintiff’s remaining arguments

13   and finds them to be without merit.   Accordingly, the

14   judgment of the district court is hereby AFFIRMED.

15

16                               For the Court
17                               Catherine O’Hagan Wolfe, Clerk
18
19
20                               By: ______________________
21




                                   7